FILED
                            NOT FOR PUBLICATION                               JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PERRY PETERKIN,                                  No. 13-56305

               Petitioner - Appellant,           D.C. No. 5:12-cv-00935-SVW

  v.
                                                 MEMORANDUM*
Warden, U.S.P. Atwater,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Federal prisoner Perry Peterkin appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition with prejudice. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

denial of a section 2241 habeas petition, see Reynolds v. Thomas, 603 F.3d 1144,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1148 (9th Cir. 2010), abrogated on other grounds by Setser v. United States,

___U.S.___, 132 S. Ct. 1463, 1473 (2012), and we affirm.

      Peterkin contends that the Bureau of Prisons (“BOP”) miscalculated his

sentence, and that it abused its discretion by denying his request for nunc pro tunc

designation of the state facility where he served his state sentence. The record

reflects that the BOP correctly calculated Peterkin’s sentence, considered the

relevant statutory factors, and did not abuse its discretion in denying Peterkin’s

request. See 18 U.S.C. § 3621(b); Reynolds, 603 F.3d at 1151.

      Peterkin also contends that the district court erred in denying his petition

because the BOP was obligated to comply with the state court’s order that his

sentence run concurrently with his federal sentence, and the BOP’s refusal to

follow the state’s order was an abuse of discretion, a violation of 18 U.S.C.

§ 3584(a), and a violation of the Full Faith and Credit Clause. Contrary to

Peterkin’s contentions, the BOP is not obligated to implement a state’s

concurrency order. See Reynolds, 603 F.3d at 1151; see also Taylor v. Sawyer, 284
F.3d 1143, 1152 (9th Cir. 2002) (“The Full Faith and Credit Clause is not violated

if the BOP, a federal government agency, chooses not to give effect to a state court

judgment requiring concurrent sentences.”), abrogated on other grounds by Setser,
132 S. Ct. at 1473.

      AFFIRMED.


                                           2                                     13-56305